DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed on 09/29/2021 and incorporated by the RCE filed 10/29/2021.  Claims 1-2, 5, 9-11, 13, and 17-19 were amended.  Claims 1–20 are pending and presented for examination.

Reply the Applicant’s Remarks
Applicant’s remarks have been considered and are address as follows:
Claim Rejections – 35 U.S.C. § 103.  
Regarding Claims 1, 10, 17.  

Regarding the term “trust level”, paragraph [0051] of the Applicant’s specification, like the limitations of claim 1, describes the trust level in relation to reliability.  The Examiner believes that the Final Office Action adequately explains why the Honda reference reads on this limitation.  Nonetheless, the Applicant has amended claim 1 and based on the Applicant’s amendment, the Examiner concedes that Honda does not disclose, teach, or suggest “establishing a trust level for two or more measured vehicles.”
Based on Applicant’s amendments to the independent claims, these claims are now rejected under Urmson et al. US 9,658,620 (“Urmson”) in view of Lakshamanan et al. US 2018/0300964 A1 (“Lakshamanan”) and Shami US 2018/0314259 A1 (“SHAMI”).  The addition of the Urmson reference and removal of the Honda reference were necessitated by Applicant’s amendments.  
Dependent Claims 2-9, 11-16, and 18-20
Applicant argues that these dependent claims are allowable based on their dependency.  However, this argument is not persuasive at this time because as discussed below the independent claims are obvious over Urmson in combination with Lakshamanan and Shami.  However, the Examiner does agree that once the independent claims are allowed, then the dependent claims will also be allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Urmson et al. US 9,658,620 (“Urmson”) in view of Lakshamanan et al. US 2018/0300964 A1 (“Lakshamanan”) and Shami US 2018/0314259 A1 (“SHAMI”).

As per Claim 1: 
Urmson discloses [a]n obstacle prediction system for vehicle-based obstacle prediction, comprising: 
one or more processors [at least see Urmson FIG. 1 (131); 1:53-55 (processor)]; and 
a memory communicably coupled to the one or more processors and storing [at least see Urmson FIG. 1 (132, 133); 1:56-64 (memory and instructions);];
an evaluation module including instructions that when executed by the one or more processors cause the one or more processors to receive, in a host vehicle, prediction data about an . . .  obstacle and including observations from at least one sensor or communications from two or more measured vehicles in a vehicular environment [at least see Urmson FIG. 1 (130) (computer system); FIG. 1 (180); 2:49-52 (external communicator); FIG. 2 (220); 3:67-4:4 (external object detector); FIG. 4 (401, 402, 441, 403, 442, 460, 444); 7:48-67 (autonomous vehicle 401 may receive sensor data 441 from autonomous vehicle 402. Sensor data 441 data may include sensor data that vehicle 402 has previously accumulated and is currently sensing . . .  vehicle 402 may transmit relatively raw sensor data such as the signals acquired by laser 221. Alternatively, if vehicle 402 identified a particular object based on the laser data, the vehicle may transmit the type of detected object and its location relative to vehicle 401 after the 
Although Urmson discloses received sensor data from two or more surrounding vehicle including object detected by the surrounding vehicles Urmson does not specifically disclose that the obstacle is obscured.
However, Lakshamanan discloses this limitation [at least see Lakshamanan ¶ 223 (The lead vehicle 2010 has a sensor detection area 2004 that includes areas that may not be detectible by the trailing vehicle 2020.  When the inferencing module of the lead vehicle 2010 detects that an obstacle or dangerous event 2002 is present along a common path of the set of multiple autonomous vehicles, the inferencing determination can be shared with all vehicles in the set of multiple autonomous vehicles, including the trailing vehicle 2020.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of providing recommendations to users of vehicle 401 to include sensor data received from other vehicle 402 and 403 that includes objects that cannot be detected by vehicle 401 which is trailing vehicle 402 as taught by Lakshamanan in order to improve vehicle safety when one vehicle is following behind a lead vehicle so that the following vehicle will receive advance warning and can take appropriate action such as slowing down or maneuvering before, at the same time, or shortly after the lead vehicle takes evasive actions.
Urmson further discloses establish a trust level for two or more measured vehicles [at least see Urmson 9:6-9 (A vehicle may also choose to use data from other sources for its recommendations if the source is considered trustworthy.); 9:12-14 (the vehicle may perform different maneuvers based on different levels of trust)], the trust level being a measure of a reliability of data or information as received from the two or more measured vehicles [at least see Urmson FIG. 4 (401, 402, 441, 403, 442, 460, 444); 7:52:53 (autonomous vehicle 401 may receive sensor data 441 from autonomous vehicle 402); 8:23-24 (vehicle 401 may also receive , the trust level including historical or behavioral data related to either the one or more measured vehicles or one or more operators of the one or more measured vehicles [at least see Urmson 9:5-21 (a first vehicle might only trust the data sent from a second vehicle if the second vehicle cryptographically signed the data, and if the first vehicle can verify the signature . . . information from vehicles from unknown vendors may only be used for slowing the user's vehicle down but information from trusted vendor vehicles may be used for slowing the user's vehicle down and changing lanes. If received data has some indicia that implies that the source is counterfeit or otherwise not trustworthy, the data might not be used at all or only used to add weight to a factor that is consistent with already-sensed data); clm 2 (first trust level when a vendor associated with the separate vehicle is known); clm 3 (second trust level when a vendor associated with the separate vehicle is not known); clm 4 (first trust level when the first data is cryptographically signed and the signature is verifiable)].
Urmson does not specifically disclose an integrity module including instructions that when executed by the one or more processors cause the one or more processors to in response to predicting the obscured obstacle using the prediction data and the trust level, map the prediction in the vehicular environment.
However, as address above Urmson discloses controlling the vehicle based on the trust level [at least see Urmson clm 1] and Shami discloses an integrity module including instructions that when executed by the one or more processors cause the one or more processors to in response to predicting the obscured obstacle using the prediction data . . . , map the prediction in the vehicular environment [at least see Shami FIGS. 5, 6; ¶¶ 46, 52, 58 which discloses an obstacle classification module “that is configured to classify . . . an obstacle that is actually observed or otherwise sensed as vehicle 10 travels along the modified path.  Module 530 then produces an output 504 including information regarding the observed and/or sensed obstacle, .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of providing recommendations to users of vehicle 401 to include sensor data received from other vehicle 402 and 403 that includes objects that cannot be detected by vehicle 401 to include an obstacle classification module that produces an output as taught by Shami in order to share the obstacle information with other vehicles in the area or save the obstacle location for future use when the vehicle is traveling over the same location.
Both Urmson and Shami disclose a coordination module including instructions that when executed by the one or more processors cause the one or more processors to navigate the host vehicle using a guidance input for avoiding the obscured obstacle [at least see Urmson 9:12-21 (the vehicle may perform different maneuvers based on different levels of trust.  For instance, information from vehicles from unknown vendors may only be used for slowing the user's vehicle down but information from trusted vendor vehicles may be used for slowing the user's vehicle down and changing lanes.  If received data has some indicia that implies that the source is counterfeit or otherwise not trustworthy, the data might not be used at all or only used to add weight to a factor that is consistent with already-sensed data)].
Shami discloses a coordination module including instructions that when executed by the one or more processors cause the one or more processors to navigate the host vehicle using a guidance input for avoiding the obscured obstacle [at least see SHAMI FIGS. 5, 6; §§ 48-52 which discloses “Vehicle 400 may track the path of a single vehicle or the path of any number of vehicles to determine a revised path 452”: “vehicle 400 (via module 520) determines a deviation from the first path 445 and then establishes, at 504, a modified path 452 based on the observed behavior. At this point vehicle 400 (and module 530) will be configured to anticipate that an obstacle may be encountered as it moves along modified path 452.”].


As per Claim 3:
Urmson in combination with Lakshamanan and Shami discloses [t]he obstacle prediction system of claim 1, but does not specifically disclose wherein the prediction data further includes obstacle avoidability of the obscured obstacle, and wherein the coordination module further comprises instructions that when executed by the one or more processors cause the one or more processors to incorporate a lane adjustment or a route adjustment to the guidance input in light of an obstacle avoidability determination.
However, Lakshamanan teaches wherein the prediction data further includes obstacle avoidability of the obscured obstacle, and wherein the coordination module further comprises instructions that when executed by the one or more processors cause the one or more processors to incorporate a lane adjustment or a route adjustment to the guidance input in light of an obstacle avoidability determination [at least see Lakshamanan FIG. 23 (avoidable collision: NO: initiate collision avoidance; YES: maneuver to avoid collision].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of providing recommendations to users of vehicle 401 to include sensor data received from other vehicle 402 and 403 that includes objects that cannot be detected by vehicle 401 to include controlling the vehicle to initiate collision mitigation or maneuver around to collision as taught by Lakshamanan 

As per Claim 8: 
Urmson in combination with Lakshamanan and Shami discloses [t]he obstacle prediction system of claim 1 and Shami further discloses wherein the guidance input includes lane-level guidance for avoidance of the obscured obstacle within a current lane for the host vehicle [at least see SHAMI FIG. 4; ¶¶ 43-45 which discloses vehicle 400 shifting from path 453 in order to avoid obstacles 471 and 472 wherein vehicle 400 stays within the travel lane when avoiding obstacle 471.]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle advanced sensing and response system that includes a lead vehicle that detects obstacles in the roadway and share this information with trailing vehicles as disclosed in Urmson to include staying within the same lane to avoid the obstacle as taught by Shami so that the vehicle does not collide with other vehicles that might be traveling in an adjacent lane like vehicle 404 [Urmson FIG. 4]. 

As per Claim 10:  
Claim 10 a non-transitory computer-readable medium claim recites limitations analogous to claim 1, a system claim.  For the reasons give above with respect to claim 1, claim 10 is also rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in combination with Lakshamanan and Shami.

As per Claim 15:
Claim 15 a non-transitory computer-readable medium claim recites limitations analogous to claim 3, a system claim.  For the reasons give above with respect to claim 3, claim 15 is also Lakshamanan in combination with Lakshamanan and Shami.

As per Claim 17:
Claim 17 a method claim recites limitations analogous to claim 1, a system claim.  For the reasons give above with respect to claim 1, claim 17 is also rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in combination with Lakshamanan and Shami.

In the Alternative, Claims 3, 8 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in view of Lakshamanan and Shami as applied to Claims 1 and 10 above and further in view of Raichelgauz US 2020/0130684 A1 (“Raichelgauz”).

As per Claim 3: 
Urmson in combination with Lakshamanan and Shami discloses [t]he obstacle prediction system of claim 1 and Lakshamanan further discloses wherein the prediction data further includes obstacle avoidability of the obscured obstacle, and wherein the coordination module further comprises instructions that when executed by the one or more processors cause the one or more processors to incorporate a lane adjustment or a route adjustment to the guidance input in light of an obstacle avoidability determination [at least see Lakshamanan FIG. 23 (avoidable collision: NO: initiate collision avoidance; YES: maneuver to avoid collision].
And Raichelgauz also discloses wherein the prediction data further includes obstacle avoidability of the obscured obstacle, and wherein the coordination module further comprises instructions that when executed by the one or more processors cause the one or more processors to incorporate a lane adjustment or a route adjustment to the guidance input in light of an obstacle avoidability determination [at least see Raichelgauz ¶¶ 496 that teaches “detect and map obstacles on a roadway in order to enable an assisted/autonomous driving system to 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Urmson which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining whether or not the obstacle is avoidable and control the vehicle based on the determination as taught by Raichelgauz because it may be safer for the autonomous vehicle to reduce speed and pass over the obstacle rather than swerving into a lane with oncoming traffic.  

As per Claim 8: 
Urmson in combination with Lakshamanan and Shami discloses [t]he obstacle prediction system of claim 1 and Shami further discloses wherein the guidance input includes lane-level guidance for avoidance of the obscured obstacle within a current lane for the host vehicle [at least see Shami FIG. 4; ¶¶ 43-45 which discloses vehicle 400 shifting from path 453 in order to avoid obstacles 471 and 472 wherein vehicle 400 stays within the travel lane when avoiding obstacle 471.].
wherein the guidance input includes lane-level guidance for avoidance of the obscured obstacle within a current lane for the host vehicle [at Raichelgauz ¶ 533 which teaches that the “obstacle avoidance module 268 may instruct vehicle 100 to straddle obstacle 40, swerve within the lane, or switch lanes altogether.”].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Urmson which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining whether or not the obstacle is avoidable and control the vehicle based on the determination as taught by Raichelgauz because it may be safer for the autonomous vehicle to reduce speed and pass over the obstacle rather than swerving into a lane with oncoming traffic.  

As per Claim 15: 
Claim 15 a non-transitory computer-readable medium claim recites limitations analogous to claim 3, a system claim.  For the reasons give above with respect to claim 3, claim 15 is also rejected under 35 U.S.C. § 103 as being over Urmson in combination with Lakshamanan and Shami and in the alternative Raichelgauz.

Claims 2 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in view of Lakshamanan and Shami as applied to claims 1 and 17 above and further in view of Caveney et al. US 2017/0291540 A1 (“Caveney”) and Lin et al. US 2020/0174493 A1 (“Lin”).

As per Claim 2: 
Urmson in combination with Lakshamanan and Shami discloses [t]he obstacle prediction system of claim 1 but does not specifically disclose wherein the integrity module further comprises instructions that when executed by the one or more processors cause the one or more processors to incorporate successful avoidance data on one or more previous evasive behaviors from the two or more measured vehicles as part of the trust level for the one or more measured vehicles.  
Recall that Urmson discloses two or more measured vehicles and Caveney teaches wherein the integrity module further comprises instructions that when executed by the one or more processors cause the one or more processors to incorporate successful avoidance data on one or more previous evasive behaviors from the . . . measured vehicles as part of the trust level for the one or more measured vehicles [at least see Caveney FIG. 2; ¶¶ 101-103 that teaches a confidence evaluation module that determines whether there was a previous determination of the confidence in the autonomous operation of the vehicle and when there was a previous determination of the confidence in the autonomous operation of the vehicle, the confidence evaluation module determines whether there has been a change in confidence between the determined confidence and the previous determination of the confidence.  When there is a change in confidence, the method updates the confidence level].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Urmson which discloses controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining the validity of the received data and weighing the data as taught by Lin and update a confidence level in the received data to be used in the future to determine the confidence level that should be assigned to received data as taught by Caveney to save processing time and provide a higher level of confidence in in newly acquired data based on historical accuracy of previously received data. 

As per Claim 18:
Claim 18 a method claim recites limitations analogous to claim 2, a system claim.  For the reasons give above with respect to claim 2, claim 18 is also rejected under 35 U.S.C. § 103 Urmson  in view of Shami as applied to claim 17 above and further in view of Caveney and Lin.

Claims 4-5, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urmson in view of Lakshamanan and Shami as applied to claim 1 above and further in view of Lin.

As per Claim 4: 
Urmson in combination with Lakshamanan and Shami discloses [t]he obstacle prediction system of claim 1, but Urmson does not specifically disclose wherein the evaluation module further comprises instructions that when executed by the one or more processors cause the one or more processors to produce a confidence interval for the guidance input using the trust level.
However LIN teaches this limitation [at least see LIN ¶¶ 11 which discloses that validity of the data may be based on an origin of the data, time, a number of transmissions or retransmissions, a number of independent sources of the information, etc.].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of providing recommendations to users of vehicle 401 to include sensor data received from other vehicle 402 and 403 that includes objects that cannot be detected by vehicle 401 as disclosed by Urmson and controlling a vehicle by modifying the travel path based on the behavior of one or more leading vehicles to include determining the validity of the received data and weighing the weigh the data as taught by LIN in order to prevent unnecessarily changing the path of the host vehicle when there is not an actual obstacle or hazard in the roadway or the obstacle or hazard was transient and will not interference with the path of the host vehicle.

As per Claim 5: 
t]he obstacle prediction system of claim 1, but Urmson does not specifically disclose wherein the evaluation module further comprises instructions that when executed by the one or more processors cause the one or more processors to weigh the prediction data against the trust level between the two or more measured vehicles to create the prediction of the obscured obstacle.
And Lin teaches wherein the evaluation module further comprises instructions that when executed by the one or more processors cause the one or more processors to weigh the prediction data against the trust level between the two or more measured vehicles to create the prediction of the obscured obstacle [at least see LIN ¶¶ 16, 59, 75 which teaches “the autonomous vehicle receiving data transmitted from other vehicles may determine how much weight or trust to give the data (based at least in part on a confidence level of the validity of the data)”; “the data ingestion module 326 can receive transmissions and determine a confidence level associated with the data corresponding to the relevancy or validity of the data contained therein . . . the data ingestion module 326 can assign a weight to received transmissions based on a distance of the receiving vehicle from a location associated with the source of the transmission. Further, the data ingestion module 326 can assign a weight based on an amount of time elapsed between a transmission time of the data (or original transmission time of the data) and a time associated with reception of the data”; “the process can include incorporating the data into a perception system of a vehicle based at least in part on the validity of the data.”].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Urmson which discloses controlling a vehicle by modifying the travel path based sensor data received from surrounding vehicle to include also determining the validity of the received data and weighing the weigh the data as taught by LIN to prevent unnecessarily changing the path of the host vehicle when there is not an actual obstacle or hazard in the roadway or the obstacle or hazard was transient and will not interference with the path of the host vehicle.

As per Claim 12:
Claim 12 a non-transitory computer-readable medium claim recites limitations analogous to claim 4, a system claim.  For the reasons give above with respect to claim 4, claim 12 is also rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in combination with Lakshamanan and Shami and further in view of Lin.

As per Claim 13:
Claim 13 a non-transitory computer-readable medium claim recites limitations analogous to claim 5, a system claim.  For the reasons give above with respect to claim 5, claim 13 is also rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in combination with Lakshamanan and Shami and further in view of Lin.

As per Claim 19:
Claim 19 a method claim recites limitations analogous to claim 5, a system claim.  For the reasons give above with respect to claim 5, claim 19 is also rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in combination with Lakshamanan and Shami and further in view of Lin.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urmson in view of Lakshamanan and Shami as applied to Claims 1, 10, and 17 above and further in view of Gross et al. US 2020/0050195 A1 (“Gross”).

As per Claim 6: 
Urmson in combination with Lakshamanan and Shami discloses [t] he obstacle prediction system of claim 1, but Urmson does not specifically disclose wherein the integrity module further comprises instructions that when executed by the one or more processors cause the one or more processors to determine a time frame that the obscured obstacle is predicted to exist in the vehicular environment.
However, Gross teaches this limitation [at least see Gross ¶ 8; clm 10 that teaches a “second planning technique requires consideration of three criteria: (1) whether an object is going to enter the region of interest; (2) what time the object is predicted to enter the region of interest; and (3) what time the object is predicted to exit the region of interest.”.].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Urmson which discloses controlling a vehicle by modifying the travel path based on sensor data received from one or more surrounding vehicles and to add the element of a timeframe for which the obstacle is expected to enter/exist the host vehicle region of interest as taught by Gross so that the vehicle control system is able to accurately predict whether the obstacle will actually interfere with the pathway of the host vehicle and if so, then determine the appropriate control such as braking, accelerating, and/or steering in order to avoid the obstacle or less impact if there is a collision.

As per Claim 14:  
Claim 14 a non-transitory computer-readable medium claim recites limitations analogous to claim 6, a system claim.  For the reasons give above with respect to claim 6, claim 14 is also rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in view of Lakshamanan and Shami as applied to claim 10 above and further in view of Gross.

As per Claim 20:  
Claim 20 a method claim recites limitations analogous to claim 6, a system claim.  For the reasons give above with respect to claim 6, claim 20 is also rejected under 35 U.S.C. § 103 Urmson in view of Lakshamanan and Shami as applied to claim 17 above and further in view of Gross.

Claims 7 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in view of Lakshamanan and Shami as applied to Claims 1 and 10 above and further in view of Kume et al. US 2007/0279250 A1 (“Kume”). 

As per Claim 7: 
Urmson in view of Lakshamanan and Shami discloses [t] he obstacle prediction system of claim 1 but Urmson does not specifically disclose wherein the integrity module further comprises instructions to determine a set of environmental boundaries around the obscured obstacle in the vehicular environment.
	However, Kume teaches this limitation [at least see Kume Abstract; FIGS. 10-13; ¶¶ 1, 8, 10, 13, 15, 50-53 that teaches calculating an existing area where a dead-ground obstacle approaching an own vehicle is likely to exist, based on own-vehicle traveling information and another-vehicle obstacle information, and then inform the existing area and further teaches wherein the calculating device calculates an error-allowance existing area in which at least one of a detection error of the another-vehicle obstacle information by another vehicle and a communication error by the information communication device becomes a maximum.].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Urmson which discloses controlling a vehicle by modifying the travel path based sensor data received from surrounding vehicle and calculate an error-allowance existing area BEM of the dead-ground as taught by Kume because it is difficult to properly detect any obstacle that is located within a dead ground of the own vehicle due to existence of buildings or the like only by the camera or radar and in order to 

As per Claim 16:  
Claim 16 a non-transitory computer-readable medium claim recites limitations analogous to claim 7, a system claim.  For the reasons give above with respect to claim 7, claim 16 is also rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in view of Lakshamanan and Shami as applied to claim 10 above and further in view of Kume.

Claims 9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in view of Lakshamanan and Shami as applied to Claims 1 and 10 above and further in view of Gordon US 2018/018366 A1 (“Gordon”) and Zhu US 2018/0272975 A1 (“Zhu”).

As per Claim 9: 
Urmson in combination with Lakshamanan and Shami discloses [t] he obstacle prediction system of claim 1 but Urmson does not specifically disclose wherein the coordination module further comprises instructions that when executed by the one or more processors cause the one or more processors to incorporate driver limitations and vehicle limitations to determine a corrected evasive behaviors, the corrected evasive behaviors being an adjustment to the evasive behaviors performed by the two or more measured vehicles to avoid the obscured obstacle.
Recall that Urmson discloses two or more measured vehicles and Gordon teaches wherein the coordination module further comprises instructions that when executed by the one or more processors cause the one or more processors to incorporate driver limitations . . . to determine a corrected evasive behaviors, the corrected evasive behaviors being an adjustment to the evasive behaviors performed by the one or more measured vehicles to avoid the obscured obstacle [at least see Gordon FIG. 6; ¶¶ 55, 89-93 that teaches determining whether a self-driving vehicle has an occupant and basing its anti-collision actions based on whether or not an occupant is present] and Zhu teaches and vehicle limitations [at least see Zhu ¶ 15 that teaches “The collision detection system determines whether a collision between the ADV and the object is avoidable in view of the physical driving limitation associated with the ADV. The physical driving limitation may include a maximum braking capability or a maximum deceleration rate that can be generated and applied to the ADV.  If it is determined that such a collision is unavoidable, an airbag is deployed prior to the collision between the ADV and the object.”].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of providing recommendations to users of vehicle 401 and automatically controlling the vehicle 401 based on sensor data received from surrounding vehicles as disclosed by Urmson and modify a travel path based on the behavior of one or more leading vehicles to include determining whether or not an occupant is present as taught by Gordon and based on vehicle capabilities as taught by Zhu in order to determine whether or not the collision is avoidable so as to protect occupants by deploying an airbag [Zhu ¶ 15], and to sacrifice the vehicle in order to save lives when no occupant is present in the vehicle [Gordon ¶ 55].

As per Claim 11:
Claim 11 a non-transitory computer-readable medium claim recites limitations analogous to claim 9, a system claim.  For the reasons give above with respect to claim 9, claim 11 is also rejected under 35 U.S.C. § 103 as being unpatentable over Urmson in view of Lakshamanan and Shami as applied to claim 10 above and further in view of Gordon and Zhu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P MAHNE/
Primary Examiner, Art Unit 3668